Title: From John Adams to William Tudor, Sr., 28 June 1789
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Richmond Hill June 28. 1789

I shall not grant the Indulgence you request in yours of the 21st., most certainly: I mean that for hastily adopting Expressions, which are So often improperly used by Massachusetts Politicians. Our Fellow Citizens will never think alike nor act aright, until they are habitually taught to use the same Words in the same Sense. Nations are governed by Words, as well as by Actions; by Sounds as well as Sights. You and I learned in our youth from our great Masters, the Civilians, that the Summa Imperii, is indivisible. That Imperium in Imperio, is a Solecism, a Contradiction in Terms, and We have been both taught, by History and Experience, Since, that those inflections of our Masters were infallible oracles.
The new Constitution, however, I fear will be found to be too nearly related to Such a Solecism. It is an avowed Attempt to make the national Government Sovereign in Some Cases and the State Government in Others. It is true that as the former, embraces the whole, and the latter but Parts; as the former has the greatest Objects as War and Peace &c. and a general superintendence over all the rest, the Superiority of Rank and Dignity is allowed to it. But I nevertheless own, that it is too clear that in a course of Time, the little fishes will eat up the great one unless the great one Should devour all the little ones.
It is contended by Some that our new Constitution, is partly national and partly fœderal. But it seems to me, that as far as it is fœderal, it is wholly national: as far as it is not national it is not fœderal, but consists of individual, Seperate, independent and interconnected States. but in this View, it is improper to talk of the fœderal Commonwealth and the independent Republicks that compose it. Because that the new Constitution, which is the only League by which they are connected together, is not a Confederation of independent Republicks, but is a monarchical Republick, or if you will a limited Monarchy. Though Names are of importance, they cannot alter the nature of Things. The Name of President, does not alter the nature of his office nor diminish the Regal authorities and powers which appear clearly in the Writing. The Prince of Orange Said to me "Monseur, Vous Allez Avoir un Roi, Sous le Titre de President," and his Judgment would be confirmed by every Civilian in Europe, who should read our Constitution.
Crudities enough, to be sure, come from a certain august Source; as you have remarked: but the People Should not mind them. The People themselves should honour their own Creation, if they mean to honour themselves, and I hope the People will assert their own Supremacy, and give the Title of Majesty to the President. His is the lowest that can comport with his constitutional Dignity, Authority, and Power.
I agree entirely with you that it is Aristocratical Pride alone, that feels itself hurt, by a distinction of the President. Those who proudly think themselves his Compeers, cannot bear that he Should be more than Primus inter Pares. But the common People, if they understand their own Cause and Interest, will take effectual Care to mortify that Pride by making the Executive Magistrate a ballance against it which can be done only, by distinguishing him clearly and decidedly, far above all others.
I thank you for Traceys Almanac, which I have Shewn and will continue to show to proper Persons, and I hope it will assist in procuring a Bankrupt Act. Your letter to the President, I delivered immediately.
Your Pupil Ames makes a very pretty figure: let me congratulate you on his fame, and that of another of your pupils Mr. Minot, to whom I am indebted for two Copies of his History, which I am ashamed to say I have never thanked him for, which as I ought in Duty to have done for the great Pleasure I received from the Perusal of that elegant and judicious Composition.
I am my dear sir yours &c.
John Adams